Case 9:18-cv-80176-BB Document 167 Entered on FLSD Docket 05/06/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         Plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

          DR. CRAIG WRIGHT’S MOTION FOR AN ENLARGEMENT OF TIME
              TO COMPLY WITH JUDGE REINHART’S ORDER [D.E. 166]

         Dr. Wright respectfully requests a ten-day extension of time to respond to Judge

  Reinhart’s order regarding Dr. Wright’s motion regarding production of a list of the public

  addresses of his bitcoin as of December 31, 2013 (the “Order”) [D.E. 166]. In support of this

  request, Dr. Wright states as follows:

         1.      On May 3, 2019, Judge Reinhart issued an order requiring Dr. Wright to do the

  following:

                 a.      on or before May 8, 2019, provide to Plaintiffs a sworn declaration

                         identifying the name and location of the blind trust, the name and contact

                         information for the current trustee and any past trustees, and the names and

                         contact information of any current or past beneficiaries;

                 b.      on or before May 9, 2019, at 5:00 p.m. Eastern time, produce to Plaintiffs a

                         copy of any and all documents relating to the formation, administration, and

                         operation of the blind trust. The production shall be accompanied by a sworn

                         declaration of authenticity; and
Case 9:18-cv-80176-BB Document 167 Entered on FLSD Docket 05/06/2019 Page 2 of 4



                 c.      on or before May 15, 2019, at 5:00 p.m. Eastern time, produce all

                         transactional records of the blind trust, including but not limited to any

                         records reflecting the transfer of bitcoin into the blind trust in or about 2011.

                         The production shall be accompanied by a sworn declaration of authenticity.

         2.      The information required under the Order relate to complex trust structures

  governed by foreign law.

         3.      Dr. Wright requests additional time to prepare and execute the sworn declaration

  regarding those complex trusts because they were structured in such a way that he does have

  direct knowledge of some of the required information, such as the names of the trustees (past and

  present) and does not have direct access to all information required to be produced.

         4.      To obtain relevant information will require Dr. Wright and his counsel to reach

  out to individuals and entities in various foreign jurisdictions. This obviously will require

  coordination across multiple times zones.

         5.      In order to facilitate the efficient collection of the relevant information, counsel

  for Dr. Wright is flying to the United Kingdom tonight, May 6, 2019, but will not arrive in the

  United Kingdom until May 7, 2019.

         6.      For the forgoing reasons, Dr. Wright respectfully requests that the Court enlarge

  the time to comply with Judge Reinhart’s order by ten days as follows:

                 a.      on or before May 18, 2019, provide to Plaintiffs a sworn declaration

                         identifying the name and location of the blind trust, the name and contact

                         information for the current trustee and any past trustees, and the names and

                         contact information of any current or past beneficiaries;

                 b.      on or before May 19, 2019, at 5:00 p.m. Eastern time, produce to Plaintiffs a

                         copy of any and all documents relating to the formation, administration, and

                                                     2
Case 9:18-cv-80176-BB Document 167 Entered on FLSD Docket 05/06/2019 Page 3 of 4



                         operation of the blind trust. The production shall be accompanied by a sworn

                         declaration of authenticity; and

                 c.      on or before May 25, 2019, at 5:00 p.m. Eastern time, produce all

                         transactional records of the blind trust, including but not limited to any

                         records reflecting the transfer of bitcoin into the blind trust in or about 2011.

                         The production shall be accompanied by a sworn declaration of authenticity.

         7.      This motion is brought in good faith and not for the purpose of delay.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the movant has conferred with

  all parties who may be affected by the relief sought in this motion by electronic mail. Plaintiffs’

  counsel does not consent the enlargement of time.

                                                         Respectfully submitted,

                                                         RIVERO MESTRE LLP
                                                         Attorneys for Dr. Craig Wright
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: arolnick@riveromestre.com
                                                         Email amcgovern@riveomestre.com
                                                         Email zmarkoe@riveomestre.com
                                                         Email: receptionist@riveromestre.com

                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         ALAN H. ROLNICK
                                                         Florida Bar No. 715085
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ZAHARAH R. MARKOE
                                                         Florida Bar No. 0504734



                                                     3
Case 9:18-cv-80176-BB Document 167 Entered on FLSD Docket 05/06/2019 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I certify that on May 6, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
  Mail.


                                                                    _/s/Andres Rivero
                                                                       ANDRES RIVERO




                                                  4
